Case 3:16-cv-02816-AJB-AHG Document 167 Filed 04/20/20 PageID.9781 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   SELENA MOORER, individually and on            Case No.: 3:16-cv-02816-AJB-AHG
     behalf of others similarly situated,          Class Action
12
           Plaintiffs,                             ORDER ON JOINT MOTION RE: (1)
13                                                 NOTICE OF COMPLETION OF
     vs.                                           DISSEMINATION OF
14                                                 SUPPLEMENTAL CLASS NOTICE
     STEMGENEX MEDICAL GROUP,                      AND REQUEST FOR APPROVAL
15   INC., a California corporation;               OF CLASS MEMBER EXLCUSION;
     STEMGENEX, INC., a California                 AND (2) A STAY OF ALL
16   corporation; STEM CELL RESEARCH               PROCEEDINGS IN THE DISTRICT
     CENTRE, INC., a California Corporation;       COURT PENDING DISPOSITION
17   ANDRE P. LALLANDE, D.O., an                   OF APPEAL
     Individual; SCOTT SESSIONS, M.D.,
18   and Individual; RITA ALEXANDER, an
     Individual; and DOES 1-100,
19
           Defendants.
20
21
22         Plaintiffs, SELENA MOORER, REBECCA KING, JENNIFER BREWER, and
23   ALEXANDRA GARDNER, including SubClass A Representatives JENNIFER
24   BREWER and ALEXANDRA GARDNER, and SubClass B Representatives
25   ANDREA ANDREWS and JENNIFER DELANEY (collectively, “Plaintiffs”), and
26   Defendants STEMGENEX, INC., STEMGENEX MEDICAL GROUP, INC., STEM
27   CELL RESEARCH CENTRE, INC., RITA ALEXANDER, and ANDRE P.
28   LALLANDE, D.O. (collectively, “Defendants”) filed a Joint Motion Re: (1) Notice of

                                               1
     ORDER ON JOINT MOTION RE: (1) SUPPLEMENTAL CLASS NOTICE AND
     EXCUSION; AND (2) STAY OF PROCEEDINGS      3:16-cv-02816-AJB-AHG
Case 3:16-cv-02816-AJB-AHG Document 167 Filed 04/20/20 PageID.9782 Page 2 of 2




 1   Completion of Dissemination of Supplemental Class Notice and Request for Approval
 2   of Class Member Exclusion; and (2) a Stay of All Proceedings in the District Court
 3   Pending Disposition of Appeal. Notice. The Joint Motion was supported by a
 4   Declaration of Daniela Rojas Regarding Completion of Dissemination of
 5   Supplemental Class Notice (and Exhibit A), and citation to the current District Court
 6   and appellate records in this action.
 7         First, the parties jointly request the Court approve of the requests for exclusion
 8   of one individual from the class, based on his death and his spouse’s request to
 9   withdraw his claim from the case.
10         Second, the parties jointly request the Court enter a stay of all proceedings in
11   the District Court pending the resolution of Defendants’ current appeal of the Court’s
12   June 25, 2019 Order granting class certification (Ninth Circuit Case No. 19-56500).
13         The Court finds the parties present sufficient evidence and good cause to
14   GRANT the requested relief. The Court now Orders as follows:
15         1.     The request for exclusion submitted by the surviving spouse of class
16   member Michael D. Bausano is approved, whose claims in this action is now excluded
17   from this action permanently, and for all purposes from this date forward.
18         2.     All proceedings in the District Court are stayed pending disposition of
19   the Defendants’ appeal, Ninth Circuit Case No. 19-56500. All pending dates and
20   deadlines are VACATED.
21         IT IS SO ORDERED.
22   Dated: April 20, 2020
23
24
25
26
27
28

                                                2
     ORDER ON JOINT MOTION RE: (1) SUPPLEMENTAL CLASS NOTICE AND
     EXCUSION; AND (2) STAY OF PROCEEDINGS      3:16-cv-02816-AJB-AHG
